DENY; and Opinion Filed July 30, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00955-CV

                            IN RE KENNETH BUHOLTZ, Relator

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-51173-2010

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Lewis
                                    Opinion by Justice Lewis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on six pending motions that he alleges have been on file in the trial court for varying

periods of time ranging from three weeks to eight months. The facts and issues are well known

to the parties, so we do not recount them here.

       Relator’s petition is not supported as required by the rules of appellate procedure. TEX. R.

APP. P. 52.3(j),(k); TEX. R. APP. P. 52.7 “Those seeking the extraordinary remedy of mandamus

must follow the applicable procedural rules. Chief among these is the critical obligation to

provide the reviewing court with a complete and adequate record.” In re Le, 335 S.W.3d 808,

813 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding).          Without a proper record the

Court cannot determine whether the motions relator contends he has filed are on file with the

trial court and have not been resolved.
       Although the claims pleaded in pro se inmate petitions should be liberally construed, the

same procedural standards apply to inmates as to other litigants. Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.—Houston [1st Dist.] 1992, no writ). If a pro se litigant is not required to

comply with the applicable rules of procedure, he would be given an unfair advantage over a

litigant who is represented by counsel. Holt v. F.F. Enterprises, 990 S.W.2d 756, 759 (Tex.

App.—Amarillo 1998, pet. denied). There cannot be two sets of procedural rules, one for

litigants with counsel and the other for litigants representing themselves. Mansfield State Bank

v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). We DENY the petition for writ of mandamus.




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE

140955F.P05




                                              –2–